        Case 3:19-cv-00061-SK Document 10 Filed 04/19/19 Page 1 of 3




 1      CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
 2      Farrell Goodman, Esq., SBN 121627
        Dennis Price, Esq., SBN 279082
 3      Mail: PO Box 262490
        San Diego, CA 92196-2490
 4      Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
 5      (858) 375-7385; (888) 422-5191 fax
 6      Chrisc@potterhandy.com

 7      Attorneys for Plaintiff SCOTT JOHNSON

 8
        Philip H. Stillman, Esq. SBN# 152861
 9      STILLMAN & ASSOCIATES
        3015 North Bay Road, Suite B
10      Miami Beach, Florida 33140
        Tel. and Fax: (888) 235-4279
11      pstillman@stillmanassociates.com
12      Attorney for Defendant SAN CARLOS
        INN, L.P.
13
14                               UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16
        Scott Johnson,                                      Case No.: 3:19-CV-00061-SK
17
18                           Plaintiff,
19      v.                                                  Joint Stipulation To Extend Site
20                                                          Inspection Deadline
        San Carlos Inn, a California
21      Limited Partnership; and Does 1-10,
                                                            HONORABLE SALLIE KIM
22                        Defendants.
23
24
          COME NOW THE PARTIES, BY AND THROUGH THEIR COUNSEL
25
     OF RECORD, STIPULATE, AS FOLLOWS:
26
27       1. WHEREAS, pursuant to the Court’s January 7, 2019 Scheduling Order,
28            the deadline to hold the joint inspection of the premises is April 19,




     Joint Stipulation to Extend Site Inspection Deadline                Case No. 3:19-CV-00061-SK
        Case 3:19-cv-00061-SK Document 10 Filed 04/19/19 Page 2 of 3




 1            2019;
 2       2. WHEREAS, on April 10, 2019, Defendant filed its Answer to Plaintiff’s
 3
              Complaint;
 4
         3. WHEREAS, due to limited time from Defendant’s filing of Answer and
 5
 6
              the deadline for the joint site inspection, the parties agree to request the

 7            Court to continue the GO No. 56 deadlines to enable the parties to set a
 8            reasonable date for the joint site inspection;
 9
         4. WHEREAS, the parties have set the joint site inspection on May 13,
10
              2019;
11
12       5. WHEREFORE, it is hereby stipulated and requested that the deadline
13            to conduct the joint site inspection shall be extended to and include May
14            13, 2019. The parties request all other dates that are calculated based
15            on the inspection date will be adjusted accordingly.
16
17   IT IS SO STIPULATED.
18
19   Dated: April 19, 2019                                  CENTER FOR DISABILITY ACCESS

20
21                                                           By: /s/ Chris Carson
22                                                               Chris Carson, Esq.
23                                                                Attorney for Plaintiff
24
     Dated: April 19, 2019                                  STILLMAN & ASSOCIATES
25
26
27                                                           By: /s/ Philip H. Stillman
                                                                Philip H. Stillman, Esq.
28
                                                                Attorney for Defendant




     Joint Stipulation to Extend Site Inspection Deadline                     Case No. 3:19-CV-00061-SK
        Case 3:19-cv-00061-SK Document 10 Filed 04/19/19 Page 3 of 3




 1
                                     SIGNATURE ATTESTATION
 2
 3
 4               I hereby attest that all signatories listed above, on whose behalf this

 5    Stipulation is submitted, concur in the filing’s content and have authorized
 6    the filing.
 7
 8    Dated: April 19, 2019                                 By: /s/ Chris Carson
 9                                                              Chris Carson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Joint Stipulation to Extend Site Inspection Deadline              Case No. 3:19-CV-00061-SK
